Citation Nr: 0844735	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a left shoulder 
condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active duty service from April 1965 to 
October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims for 
entitlement to service connection for left shoulder and heart 
conditions.  

In July 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  On the record at the July 2008 hearing, it was indicated 
that the veteran wished to withdraw the appeal concerning 
matter of entitlement to service connection for a heart 
condition.

3.  There is no current diagnosis of a left shoulder 
condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the matter of entitlement to service 
connection for a heart condition have been met and that 
appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  A left shoulder condition was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
heart and left shoulder conditions were received in June 
2005.  The veteran was notified of the provisions of the VCAA 
by the RO in correspondence dated in June 2005.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a statement of the case (SOC) was issued in 
February 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The Court held that upon receipt of an application for a 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Where applicable, the claimant must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Because of the decision in this case, any 
deficiency in the initial notice to the appellant of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
post-service VA and private treatment records have been 
obtained and associated with his claims file.  During his 
July 2008 hearing, the veteran specifically indicated that he 
is currently receiving Social Security Administration (SSA) 
benefits based on solely on an unrelated back condition.  As 
the record indicates that the veteran's SSA benefits are not 
based in any way on the issues on appeal in this case, the 
Board finds that a remand for SSA records for these issues is 
unnecessary.  Further, the veteran did not request that VA 
obtain any records from SSA in connection with the current 
claims.

VA need not conduct an examination with respect to the claim 
for service connection for a left shoulder condition on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide competent evidence of a current 
left shoulder disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

II.  Entitlement to Service Connection for Heart Condition

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2008).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2008).

In this case, it was expressly indicated that the veteran 
withdrew his appeal concerning the matter of entitlement to 
service connection for a heart condition during the July 2008 
hearing.  Accordingly, the Board does not have jurisdiction 
to review the appeal concerning this issue, and the veteran's 
appeal of this issue is dismissed without prejudice.



III.  Entitlement to Service Connection for Left Shoulder 
Condition

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he currently suffers from a left 
shoulder condition as a result of an in-service injury he 
sustained when slipping off a loading dock in June 1967.  
Considering the claim in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

Service treatment records do not reveal any findings, 
diagnosis, or treatment of a left shoulder disability during 
active service.  Service examination reports dated in April 
1965, August 1965, April 1966, and April 1967 show normal 
upper extremity findings.  A January 1968 service treatment 
note indicated that the veteran was involved in an auto 
accident and that he reported that he hurt his back and he 
was dizzy.  Examination findings were negative except a 
notation of for myositis ossificans of the trapezius.  
Thereafter, the veteran's August 1968 service separation 
examination report reflected normal upper extremity findings. 

A May 1989 post-service motor vehicle accident report showed 
the veteran's vehicle was struck by another car.  A private 
medical record from Richardson Orthopaedic Surgery dated in 
June 1990 reflects the veteran underwent a surgical procedure 
for his back.  

In a July 1991 VA examination report, a VA examiner diagnosed 
postoperative herniated nucleus pulposus (HNP) x 2 of the 
lumbar spine with fusion.  It was further noted that the 
veteran had exostosis on the left back of the neck 
posteriorly at the C6 level.  The veteran indicated that he 
has a displaced rib from a childhood injury and complained of 
a pinched nerve in his neck from that situation which caused 
pain in the neck radiating into the left shoulder. 

In an August 1998 statement, the veteran reported sustaining 
an injury to his shoulder while unloading trucks on a dock in 
June 1967.  The veteran stated that he had limited movement 
on his left side and his shoulder had a large bone pushed up 
from a rib having been forced out of place, all as a result 
of the June 1967 injury.

At a February 1999 RO hearing with a Decision Review Officer 
(DRO) during an earlier appeal for another claim, the veteran 
testified that he had a neck and left arm injury when he 
slipped and fell off of a loading dock.  The veteran stated 
he went to VA in the 1970's for treatment and reported taking 
over-the-counter medications for pain relief.

VA outpatient treatment records dated from 1989 to 2000 are 
silent for treatment, diagnoses, or complaints concerning the 
veteran's left shoulder.  A May 1997 request for VA treatment 
records from November 1968 to the present from the Dallas VA 
Medical Center (VAMC) did not yield any records dated in 1970 
or 1971.  Private treatment records dated in August 2002 and 
April 2003 from North Texas Imaging Center are also silent 
for any left shoulder findings.

Lay statements dated in July and November 2005 from the 
veteran's friends indicated they understood that the veteran 
had a left shoulder injury during active service, although 
none of them indicated that they witnessed the contended 
injury, as well as the veteran's current complaints of pain. 

During his July 2008 hearing, the veteran testified that he 
tripped off a loading dock and injured his left shoulder 
during active service in June 1967.  He reported that he was 
treated in sick call and given pain medications.  The veteran 
again stated he went to the Dallas VAMC in the 1970's for 
treatment, reported taking over-the-counter medications for 
pain relief, and indicated that he was not currently 
receiving medical treatment for a left shoulder disability.  
He further indicated that a VA field officer at the Dallas 
VAMC had told him that there was a connection between his 
left shoulder and service.

A July 2008 VA Form 119 (Report of Contact) shows that the RO 
contacted the field officer referred to by the veteran during 
the July 2008 hearing.  It was noted that the individual had 
no information regarding the veteran's claim.   

Objective medical findings of record also failed to document 
any diagnosis or treatment for a current left shoulder 
disability.  In addition, the Board points out that that 
pain, alone, without underlying pathology, does not 
constitute a disability for compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  In the absence of proof of a present left shoulder 
condition (and, if so, of a nexus between that disability and 
service), there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143-144 (1992).

In connection with the claim, the Board has considered the 
assertions the veteran has advanced on appeal in written 
statements and during his July 2008 hearing.  However, the 
veteran cannot establish a service connection claim on the 
basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the veteran's belief that his claimed 
left shoulder condition was incurred as a result of events 
during military service, this claim turns on medical 
matters-the diagnosis of a current disability and the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, his assertions in this regard simply do not 
constitute persuasive evidence in support of the claim.

For the foregoing reasons, the claim for entitlement to 
service connection for a left shoulder condition must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

The appeal for entitlement to service connection for heart 
condition is dismissed.

Entitlement to service connection for a left shoulder 
condition is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


